EXHIBIT 10.2

July 6, 2007

Dennis M. Lindahl

 

BY E-MAIL

180 East Fifth Street, Suite 1300

 

 

Saint Paul, Minnesota 55101

 

 

 

Re:                               Second Amendment to Employment Agreement

Dear Dennis:

This letter sets forth our agreement to modify the terms of your current
employment agreement (the “Employment Agreement”), entered into March 1, 2006
and amended January 24, 2007, between yourself (“Executive”) and Gander Mountain
Company (the “Company”).

1.                                       Section 9(b) of the Employment
Agreement is hereby amended by deleting the following text:

Notwithstanding anything to the contrary contained in Section 9(a) of this
Agreement above, if (x) Executive voluntarily resigns his employment with the
Company effective on or before July 23, 2007, and (y) as of the effective date
of such resignation by Executive no circumstances exist that would constitute
Cause (as defined below), then the Company shall, subject to Sections 9(j) and
9(k) of this Agreement and in addition to any base salary earned through the
Termination Date and any Annual Incentive Bonus earned but unpaid for the
completed fiscal year preceding the fiscal year in which the Termination Date
occurs, pay to Executive severance pay in such amounts set forth in Sections
9(b)(i) and 9(b)(ii) above.

and replacing it with the following text:

Notwithstanding anything to the contrary contained in Section 9(a) of this
Agreement above, if (x) Executive voluntarily resigns his employment with the
Company effective on or before September 14, 2007, and (y) as of the effective
date of such resignation by Executive no circumstances exist that would
constitute Cause (as defined below), then the Company shall, subject to Sections
9(j) and 9(k) of this Agreement and in addition to any base salary earned
through the Termination Date and any Annual Incentive Bonus earned but unpaid
for the completed fiscal year preceding the fiscal year in which the Termination
Date occurs, pay to Executive severance pay in such amounts set forth in
Sections 9(b)(i) and 9(b)(ii) above less all amounts received for work performed
between July 24, 2007 and the Termination Date.

2.                                       Section 12 of the Employment Agreement
is hereby amended by adding the following text at the end of the section:

The parties agree that simultaneously with the execution of this letter by
Executive, Executive shall sign a release of claims in the form attached to this
letter (the “Release”).  In the event that Executive does not sign the Release
or rescinds the Release as provided therein, this letter agreement shall have no
effect and the Employment Agreement will continue in accordance with its terms
without the effect of this letter.

3.                                       Other than as expressly amended by this
letter, the Employment Agreement shall continue in full force and effect as so
amended.


--------------------------------------------------------------------------------


We thank you for your continued contribution to the Company.

Best Regards,

 

GANDER MOUNTAIN COMPANY,

 

a Minnesota corporation

 

 

 

 

 

By:

/s/ Mark R. Baker

 

 

 

 

Mark R. Baker

 

 

Chief Executive Officer

 

 

 

 

Agreed and acknowledged:

 

 

 

 

/s/ Dennis M. Lindahl

 

Dennis M. Lindahl

 

 

 

Date: July 10, 2007

 

 


--------------------------------------------------------------------------------